Title: To Thomas Jefferson from Craven Peyton, 16 October 1801
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Shadwell 16th October 1801
Yours of the 8th Inst came safe to hand covering three post Notes amounting to 1240. D & 27 ¢ for which I am exceedingly Obligd. to you my motive for encloseing the statement of each legatees proportion was merely for your Own satisfaction & not from a wish for you to make any remittence as I can with much convenience pay them what may be due which will appear from the statement if I have been correct, although it does not affect you, my bargain with Carr. only in the two shears of Henderson, Kerr’s shear including interest will cost me five pounds more than you gave me, owing to there being more land than was supposd., at the divition, woods promisd. to furnish me with a plat which was for you & shall be inclosd by the next mail. the lands which is above your Mill seat is undivided as it is the dower land in which the Canal must pass, in a few Months J. Henderson may be bought on much more moderate terms then at present. his being liable for all his Farthars debts. shoud you have a claim agst the estate I think it woud be in my power to fix it in his shear, the Creditors are very pushing rest ashoard if it can be had no exertion on my part shall be wanting. the Deeds for those that are of age shall be executed immediately & the proparty rented for the extent of its value, you will oblige me greatly by saying what shall be done with Shadwell, my wish is to move in three weeks, James L. Henderson is about to return to the state of Kentuckey & as he is bound for the true performance of the two legatees that are under age, I shoud wish to hold him to security in this state if it coud be possible for fear of death or othar were the trouble woud be considerable to pursue him if Any Mode which may be pented Out by yourself shall be strictly attended to, was it immediately myself that was consernd. I shoud not be so anxious to secure the redress hear. as I am,
I am with real Respt.
C. Peyton
